DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “macroscopic” in claim 7 is a relative term which renders the claim indefinite. The term “macroscopic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of an "undulating surface more macroscopic than the unevennesses" renders the claim indefinite, because it is not clear how exactly the size differs between the unevennesses and undulating surface. The term macroscopic only means that the undulating surface is larger than the unevennesses, but it is not specified with units of measurements how large or small the unevenesses are, and so the term macroscopic renders the indefinite, as it is a subjective term, given there is no reference point to view how large or small the unevennesses or undulating surface is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaeda (JPH07246767A, cited in IDS - see machine translation attached).
Regarding claim 1, Imaeda is also drawn to the art of manufacturing a three-dimensional object wherein the three dimensional object is formed by applying a thermally expansive layer (11) onto a base (which comprises multiple layers (12 & 13), onto which a photothermal conversion layer (i.e. electromagnetic wave heat conversion layer) (layer 16) is applied and further wherein the thermally expansive layer is caused to distend or form unevenness as a result of irradiating the electromagnetic wave heat conversion layer with electromagnetic waves of a predetermined wavelength (visible to infrared [0036]) (Abstract; [0017-0038]; Figures 1, 6-8). 
Imaeda discloses the steps of laminating a base [0023-0025], and discloses the step of forming the thermal expansion layer on the layer (12) i.e. first base [0021], and further discloses forming a photothermal conversion layer onto the thermal expansion layer on the first base side [0031-0037]. Imaeda also discloses the steps of irradiating or applying electromagnetic waves (i.e. infrared to visible light) in order to cause the thermal expansive layer to distend (form unevenness) [0036-0038]. Imaeda also discloses the steps of peeling of the second base (13) and then affixing the sheet to an article or fixture [0039]; [0005-0006]; [0010]. Further, Imaeda has disclosed the photothermal conversion layer (16) to be on a side of a first base on a side of the thermally expansive layer (11), as the thermally expansive layer is applied on the first base, onto which the photothermal conversion layer is applied (Figures 1, 6-8).
Imaeda discloses a 3D object forming sheet (layers 16,11,12,14 and 13 together comprise the 3D object forming sheet, prior to it being irradiated with light and heat to form a 3D shaped object (Figure 6) and in this regard the 3D object forming sheet is an intermediate product, and the 3D shaped object is a final product), comprising: a thermally expansive layer distending at predetermined temperature or higher (‘thermal expansive layer’ (11)) (Figure 6) [0037] – the thermal expansive layer foams or distends (expands) when irradiated with a lamp (thus at a predetermined temperature or higher)); and a base (layers 12, 14, and 13 –Figure 6) laminated on one side thereof with the thermally expansive layer (Figure 6), wherein on at least one side of the 3D shaped object forming sheet a photothermal conversion layer (light absorbing image (16)) for converting absorbed light to heat is formed [0037], the base comprises a first base (in this instance layer 12 is interpreted as first base) and a second base (in this instance layer 13 is interpreted as a second base) that are laminated; and the first base has an elasticity that is greater than an elasticity of the second base [0023-0025]. Imaeda has disclosed that the layer 12 can be made of polypropylene resin [0023] (which the applicant has disclosed as a material for a first base (see instant specification [0021])) and has disclosed layer 13 to be a plastic film such as PET with a release layer of polyethylene or PVA [0025] (applicant has disclosed a second base as being PET in the instant specification [0022]), thus Imaeda has disclosed a first base and second base wherein the first base has a greater elasticity than a second base. Thus, Imaeda discloses a base comprising at least two layers, and wherein the two layers have different elasticities, and discloses all the instant limitations of the instant claim.

Regarding claim 2, the instant limitations have been disclosed by Imaeda (see claim 1 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda (JPH07246767A - see machine translation attached).
Regarding claim 3, the instant limitations have been disclosed by Imaeda (see claim 1 rejection above). Imaeda discloses the steps of laminating a base [0023-0025], and discloses the step of forming the thermal expansion layer on the layer (12) i.e. first base [0021], and further discloses forming a photothermal conversion layer onto the thermal expansion layer on the first base side [0031-0037]. Imaeda also discloses the steps of irradiating or applying electromagnetic waves (i.e. infrared to visible light) in order to cause the thermal expansive layer to distend (form unevenness) [0036-0038]. Imaeda also discloses the steps of peeling of the second base (13) and then affixing the sheet to an article or fixture [0039]; [0005-0006]; [0010]. Further, Imaeda has disclosed the photothermal conversion layer (16) to be on a side of a first base on a side of the thermally expansive layer (11), as the thermally expansive layer is applied on the first base, onto which the photothermal conversion layer is applied (Figures 1, 6-8).
With regards to the limitation of sequentially performing the method steps, it is noted that the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
It would have been obvious to an ordinarily skilled artisan to have modified the method steps of Imaeda to be sequential in the order as instantly claimed, since as such the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)).  

Regarding claim 4, the instant limitations have been disclosed by Imaeda (see claim 1 rejection above). Imaeda discloses the steps of laminating a base [0023-0025], and discloses the step of forming the thermal expansion layer on the layer (12) i.e. first base [0021], and further discloses forming a photothermal conversion layer onto the thermal expansion layer on the first base side [0031-0037]. Imaeda also discloses the steps of irradiating or applying electromagnetic waves (i.e. infrared to visible light) in order to cause the thermal expansive layer to distend (form unevenness) [0036-0038]. Imaeda also discloses the steps of peeling of the second base (13) and then affixing the sheet to an article or fixture [0039]; [0005-0006]; [0010]. Further, Imaeda has disclosed the photothermal conversion layer (16) to be on a side of a first base on a side of the thermally expansive layer (11), as the thermally expansive layer is applied on the first base, onto which the photothermal conversion layer is applied (Figures 1, 6-8).
With regards to the limitation of sequentially performing the method steps, it is noted that the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
It would have been obvious to an ordinarily skilled artisan to have modified the method steps of Imaeda to be sequential in the order as instantly claimed, since as such the courts have held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner, and result, was held to be not patentably distinguish the processes (MPEP 2144.04 (IV) (C)).

Regarding claim 5, the instant limitations have been disclosed by Imaeda (see claim 1 & 4 rejections above).

Regarding claim 6, the instant limitations have been disclosed by Imaeda (see claim 1 & 4 rejections above).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda (JPH07246767A - see machine translation attached) and Mita (JP2004205768A).
Regarding claim 7, Imaeda has already disclosed manufacturing a three-dimensional object which can be affixed to a fixture or arbitrary place and has further disclosed the general art of affixing such an object to a piece of furniture or facilities at home or the workplace (see claim 1 rejection above). 
Further, Imaeda has disclosed the sheet like member having on one side unevenness (Figures 1, 6-8), and has further disclosed the first base having elasticity (which serves as the affixing side), wherein the unevenness is formed by an electromagnetic wave heat conversion layer laminated on a thermally expansive layer being irradiated with electromagnetic waves of a predetermined wavelength (see claim 1 rejection above). 
Further, with regards to the surface of an article having an undulating surface more macroscopic than the unevennesses, given Imaeda discloses applying the 3-D label to a home or workplace furniture item, it would be obvious to an ordinarily skilled artisan that the article (i.e. a sofa, chair, table, desk) would have an undulating surface (i.e. not a flat surface) more macroscopic than the unevennesses. Any piece of furniture that is used at home or in the workplace can be interpreted as the article having an undulating surface more macroscopic than the unevennesses, since a sofa or chair are not flat items, thus are undulating, and the undulating surface is more macroscopic than the unevennesses. The arms of a sofa continuing onto the flat seat portions can be thought of as the undulating surface, given the arms rise above the flat seat portions, and going from a direction of the arms to the flat seat portions, one goes from a high position to a lower position (i.e. undulating).
In the event the applicant disagrees with the above explanation, it is known to affix or stick a decorative member (label) onto a bottle, with the bottle having an undulating surface that would be more macroscopic than the unevennesses, as disclosed by Mita.
Mita is also drawn to the art of attaching a label interpreted as decorative member) with a base material and an additional layer with unevenness onto a bottle (Abstract; Figure 5). Mita discloses a decorative member (label) with a printed pattern layer (3), a base material film (1) and a sensation imparting layer (2) which has raised portions i.e. unevennesses [0009-0010]; [0013-0016] and discloses attaching the label to a bottle with undulating surface that is larger or more macroscopic than the unevennesses (Figure 5; [0033-0035].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Imaeda with the step of attaching a label/decorative member to an article that has an undulating surface more macroscopic than the unevennesses, as disclosed by Mita, in order to obtain a packaged product with excellent cushioning property and design property [0035].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imaeda (U.S Patent 5846622A - drawn also to a 3D forming sheet method), Horiuchi (U.S PG Pub 20130161874A1 - drawn also to a 3D forming sheet method), Honma (U.S Patent 4871408A - drawn also to a 3D forming sheet method), Imaeda (U.S Patent 5554490A - drawn also to a 3D forming sheet method), Nishitsuji (U.S Patent 5122430A - drawn also to a 3D forming sheet method), Horiuchi (U.S PG Pub 20130280498A1 - drawn also to a 3D forming sheet method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712